                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

GWENDOLYN GILL CARANCHINI,                       )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           No. 4:17-CV-00775-DGK
                                                 )
NATIONSTAR MORTGAGE LLC,                         )
                                                 )
       Defendant.                                )

   ORDER DENYING PLAINTIFF’S MOTION TO PROHIBIT MARTIN LEIGH P.C.
              FROM COMMUNICATING WITH LINUS BAKER

       Pending before the Court is Plaintiff’s motion for an order prohibiting Martin Leigh P.C.

(“Martin Leigh”), a former defendant in this case, from speaking to Linus Baker, defense counsel

in Caranchini v. Peck, 4:19-cv-00030-DGK (W.D. Mo) (Doc. 83). Plaintiff alleges that Martin

Leigh and Mr. Baker have engaged in a “conspiracy” against her to ensure she loses both of her

lawsuits.

       Plaintiff provides no evidence supporting the factual allegations in her motion. In fact, she

admits that the conspiracy “can’t be proven” and that her motion consists of “numerous seemingly

unrelated facts” (Doc. 83 at 5). More importantly, though, even if Plaintiff’s factual allegations

were true, she provides no authority which would allow this Court to enter an injunctive ban on

future communications between Martin Leigh and Mr. Baker. The motion is DENIED.

       IT IS SO ORDERED.

Date: January 21, 2020                               /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




            Case 4:17-cv-00775-DGK Document 105 Filed 01/21/20 Page 1 of 1
